ACCEPTED
                                                                                    14-15-00510-CR
                                                                    FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              10/12/2015 4:22:09 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK


                         No. 14-15-00510-CR
                                     In the                         FILED IN
                            Court of Appeals                 14th COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                     For the
                                                             10/12/2015 4:22:09 PM
                   Fourteenth District of Texas              CHRISTOPHER A. PRINE
                                   At Houston                         Clerk

                            ♦

                                  No. 1425867
                           In the 209th District Court
                            Of Harris County, Texas
                            ♦

                       STATE OF TEXAS
                             v.
                    ABIGAIL MARIE STUBBS
                             ♦
        STATE’S THIRD MOTION FOR EXTENSION OF TIME
           WITHIN WHICH TO FILE APPELLATE BRIEF
                             ♦

TO THE HONORABLE COURT OF APPEALS:

        THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) &

38.6(d), moves for an extension of time within which to file its appellate

brief. In support of its motion, the State submits the following:

   1.     Appellee was charged with the felony offense of online

          impersonation.

   2.     She filed a pre-trial writ of habeas corpus, challenging the

          constitutionality of the statute.     The trial court granted her
         motion, dismissing the indictment. The State timely filed its

         notice of appeal.

   3.    The State’s brief was due, after two extensions, on October 9, 2015.

         The State requests an additional extension of 30 days, until

         November 9, 2015.

   4.    The undersigned attorney has filed four briefs in the last 45 days

         and has three more briefs due in the next 30 days.                 The

         undersigned attorney recently spoke at TDCAA’s Annual

         Conference on Scotus and CCA Caselaw Update and wrote an

         article for The Prosecutor.

   5.    The undersigned attorney has begun work on this brief and

         anticipates having it filed by the requested extension deadline.

   6.    The State’s motion is not for purposes of delay, but so that justice

         may be done.

   WHEREFORE, the State prays that this Court will grant the requested

extension until November 9, 2015.

                                       Respectfully submitted,

                                       /s/Jessica Akins

                                       JESSICA AKINS
                                       Assistant District Attorney
                                       Harris County, Texas
                                      1201 Franklin, Suite 600
                                      Houston, Texas 77002
                                      State Bar Number: 24029415
                                      akins_jessica@dao.hctx.net


                      CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that on October 9, 2015,

a copy of the foregoing was served upon Appellee’s counsel:

Mark Bennett
Attorney at Law
917 Franklin Street, Fourth Floor
Houston, Texas 77002
mb@ivi3.com


                                      /s/Jessica Akins
                                      Assistant District Attorney
                                      Harris County, Texas
                                      akins_jessica@dao.hctx.net